Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,322,010. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose an expandable intervertebral implant having a telescoping posterior wall configured to expand length after insertion into a disc space of a patient, and an anterior wall comprising a plurality of links and couple to the posterior wall by hinges.

Allowable Subject Matter
Claims 6-11 would be allowable after overcoming the double patenting rejection if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 15 recites the limitation "the channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim 19 recites the limitation "the channel" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-3, 12, 14, 17 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by U.S. Patent Pub. No. 2013/0041471 to Siegal et al.
As to Claim 1, Siegal discloses an expandable intervertebral implant (10, Figs. 25A-25B). The implant comprises a telescoping posterior wall (30, [0084]) having a length (Fig. 25A), and an anterior wall (formed by 20) comprising a plurality of links (40a, 40b, 40c). The anterior wall is coupled to the posterior wall by a proximal hinge (47a) at a trailing end of the expandable intervertebral implant and a distal hinge (47b) at a leading end of the expandable intervertebral implant [0079]. The expandable intervertebral implant is configured to be inserted into a disc space of a patient in a first configuration (Fig. 25A) and expanded into a second configuration (Fig. 25B) by changing the length of the telescoping posterior wall [0084]. 
As to Claim 2, Siegal discloses an expandable intervertebral implant wherein the plurality of links comprises a first link (40a), a second link (40b), and a third link (40c).  
Claim 3, Siegal discloses an expandable intervertebral implant wherein the first link is coupled to the proximal hinge and is coupled to the second link by a third hinge, and the third link is coupled to the distal end by the second hinge and is coupled to the second link by a fourth hinge (seen in Figs. 25A-25B, [0079, 0084]). 
As to Claim 12, Siegal discloses an expandable intervertebral implant further comprising a fusion aperture (39V) formed by the anterior wall and the telescoping posterior wall (Fig. 2, [0078]).
As to Claim 14, Siegal discloses an expandable intervertebral implant wherein when the anterior wall is in the first configuration, a telescoping posterior wall groove and an anterior wall groove face each other and form a channel configured to receive a distal portion of a delivery tool therein (formed at 32, [0097]). 
As to Claim 17, Siegal discloses an expandable intervertebral implant further comprising anti-migration features (38, [0100]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the 
invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2013/0041471 to Siegal et al. in view of U.S. Patent Pub. No. 2013/0079883 to Butler et al.
As to Claim 5, Siegal discloses an expandable intervertebral implant wherein the second link has a uniform height (Fig. 25b).
As to Claims 4 and 5, Siegal discloses the claimed invention except for wherein a height of the second sidewall is different from the height of the first sidewall.  
Butler discloses an expandable intervertebral implant (210, Fig. 15) wherein a height of the second sidewall (216) is different from the height of the first sidewall (214) in order to allow the implant to restore height of a natural curvature of the spine [0011-0014]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the intervertebral implant of Siegal with the wall height modification of Butler in order to allow the implant to restore height of a natural curvature of the spine

Claims 13, 15, 16, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2013/0041471 to Siegal et al. in view of U.S. Patent Pub. No. 2006/0089717 to Krishna et al.
As to Claim 13, Siegal discloses an expandable intervertebral implant (10, Figs. 25A-25B). The implant comprises a telescoping posterior wall (30, [0084]) having a length (Fig. 25A), and an anterior wall (formed by 20) comprising a plurality of links (40a, 40b, 40c). The anterior wall is coupled to the 
As to Claim 15, Siegal discloses an expandable intervertebral implant wherein the channel (receiving 92, Figs. 27E-27F) extends for a substantial portion of a length of the telescoping posterior wall [0089]. 
As to Claim 16, Siegal discloses an expandable intervertebral implant wherein the plurality of links comprises a first link (40a), a second link (40b), and a third link (40c).  
As to Claim 19, Siegal discloses an expandable intervertebral implant further comprising an insertion tool engaging aperture (receiving 92, Figs. 27E-27F), wherein the insertion tool engaging aperture is in communication with an end of the channel (Figs. 27E-27I). 
As to Claim 20, Siegal discloses an expandable intervertebral implant further comprising a fusion aperture (39V) formed by the anterior wall and the telescoping posterior wall (Fig. 2, [0078]).

As to Claims 13, 15, 16, 19, and 20, Siegal discloses the claimed invention except for a locking element including a mating feature on a male portion of the telescoping posterior wall dimensioned to engage a mating feature on a female portion of the telescoping posterior wall
Krishna discloses an intervertebral system (202, Figs. 52a-52b) including a locking element [0152] including a mating feature on a male portion (104) of the telescoping posterior wall dimensioned to engage a mating feature on a female portion (106) of the telescoping posterior wall [0152] in order to limit and prevent unwanted movement of the telescoping wall [0152]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the intervertebral implant of Siegal with the locking modification of Krishna in order to limit and prevent unwanted movement of the telescoping wall.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2013/0041471 to Siegal et al. in view of U.S. Patent Pub. No. 2006/0089717 to Krishna et al. in view of U.S. Patent Pub. No. 2013/0079883 to Butler et al.
Claim 18, Siegal and Krishna disclose the claimed invention except for wherein the implant further comprises anti-migration features on top and bottom surfaces of the first and second sidewalls.  
Butler discloses an expandable intervertebral implant (210, Fig. 15) wherein the implant further comprises anti-migration (282) features on top (274) and bottom (276) surfaces of the first and second sidewalls (Fig. 18, [0051]) in order to reduce unwanted movement of the implant after insertion [0051]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the intervertebral implant of Siegal and Krishna with the anti-migration features modification of Butler in order to reduce unwanted movement of the implant after insertion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775